918 A.2d 275 (2007)
281 Conn. 926
Irene NOVAK
v.
Richard LEVIN et al.
No. 17858.
Supreme Court of Connecticut.
Decided March 6, 2007.
James B. Rosenblum, in support of the petition.
The petition by the named defendant for certification for appeal from the Appellate Court (AC 27749) is granted, limited to the following issue:
"Did the Appellate Court properly grant the plaintiff's motions for reconsideration filed on November 6, 2006?"
KATZ, J., did not participate in the consideration or decision of this petition.
The Supreme Court docket number is SC 17858.